Rubin, J. (concurring in part and dissenting in part).
The issue on this appeal is whether a provision in a collective bargaining agreement which, in effect, delegates to a private physician a municipality’s duty to make the quasi-judicial determination as to whether a fire fighter is eligible for disability benefits pursuant to General Municipal Law § 207-a is unenforcible as against public policy.
General Municipal Law § 207-a (1) imposes upon a municipality or fire district the obligation to pay a fire fighter who has been injured or taken sick as a result of the performance of his duties the full amount of his regular salary plus medical expenses for the duration of the disability.
Article XXIV of the previous collective bargaining agreement between the City of Newburgh and Local 589 of the International Association of Fire Fighters, AFL-CIO (hereinafter the union) provided for a medical review board to give an advisory recommendation to the city’s hearing officer as to whether a fire fighter had sustained a job-related injury or illness within the meaning of General Municipal Law § 207-a. The provision read:
"ARTICLE XXIV—MEDICAL REVIEW BOARD
"There shall be a Medical Review Board to determine whether an individual member of the unit has an illness or injury which is job related under 207-a of the General Municipal Law. Such Board shall be comprised of a physician selected by the unit member, a physician selected by the City and in the event that these physicians cannot agree, then a physician shall be selected by the mutual agreement of the individual’s physician and the City’s physician to make a determination.
"The recommendation of the physician selected by the mutual agreement of the individual’s physician and the City’s physician shall be advisory to the hearing officer named by the City in determining benefits under Section 207a [sic] of the General Municipal Law. Subject only to review in an Article 78 proceeding.”
Upon reaching an impasse in negotiating a new contract, the union and the city submitted their disagreement to binding compulsory arbitration before a public arbitration panel, pursuant to Civil Service Law § 209 (4). Among the negotiating proposals submitted by the union was a proposal to alter *405article XXIV by deleting the second paragraph, whereby the third physician’s decision was declared to be merely advisory. The city countered with a demand that article XXIV be deleted in its entirety and substituted with a provision creating an "accident review board”, which would be comprised of two members of management and one union representative. The accident review board would review all accident claims and function solely in an advisory capacity with respect to applications for benefits pursuant to General Municipal Law § 207-a. After conducting a hearing, the arbitration panel rendered an award which, inter alia, amended the second paragraph of article XXIV of the expired contract to provide that a "determination of the physician selected by the mutual agreement of the individuals [sic] physician [and] the city’s physician shall be final subject to an appeal in an Article 78 proceeding by either party”.
Thereafter, the union commenced this proceeding pursuant to CPLR article 75 to confirm the award, and the city cross-petitioned to vacate so much of the award as pertained, inter alia, to the medical review board. The city contended, inter alia, that General Municipal Law § 207-a implicitly vested in the municipality the ultimate responsibility to determine a fire fighter’s eligibility for benefits under that section, and the provision of the collective bargaining agreement pertaining to the medical review board was violative of public policy because it impermissibly delegated the municipality’s duty to a private physician. Special Term concluded that the arbitration panel’s award with respect to the medical review board merely provided a procedure to effectuate the intent and general purpose of section 207-a, and, therefore, was not in violation of public policy. Consequently, in a judgment entered January 26, 1984, it denied that branch of the city’s cross petition which was to vacate that provision and confirmed that provision of the arbitration award.
The duty to determine whether a fire fighter is eligible for benefits under General Municipal Law § 207-a, which significantly impacts upon the welfare of the public and the municipality’s purse, was implicitly vested by statute in the municipality and cannot be relinquished to a private physician. While public policy would not preclude the city and union from negotiating a procedure to follow in determining eligibility, the arbitrators’ award went a step beyond that procedure by reposing the ultimate responsibility for determining eligibility for section 207-a benefits in a physician appointed by *406deadlocked members of the medical review board. Such a delegation is violative of public policy.
The broad power of public employers and employees to agree to resolve disputes arising from terms and conditions of employment by arbitration is restricted in "a small number of areas, interlaced with strong governmental or societal interests” (Binghamton Civ. Serv. Forum v City of Binghamton, 44 NY2d 23, 29; Matter of Susquehanna Val. Cent. School Dist. [Susquehanna Val. Teachers’ Assn.], 37 NY2d 614, 616-617). "[T]he general rule that any matter in controversy between a [public employer] and its [employees] may be the subject of collective bargaining is limited 'by plain and clear, rather than express, prohibitions in the statute or decisional law’ (Syracuse Teachers Assn. v Board of Educ., 35 NY2d 743, 744) as well as in some instances by '[p]ublic policy, whether derived from, and whether explicit or implicit in statute or decisional law, or in neither’ ” (Matter of Cohoes City School Dist. v Cohoes Teachers Assn., 40 NY2d 774, 778, quoting from Matter of Susquehanna Val. Cent. School Dist. [Susquehanna Val. Teachers' Assn.], supra, at pp 616-617; Board of Educ. v Areman, 41 NY2d 527). The latter exception is applicable to the subject matter of this controversy.
General Municipal Law § 207-a provides: "Any paid fireman * * * of an organized fire company or fire department of a city of less than one million population * * * who is injured in the performance of his duties or who is taken sick as a result of the performance of his duties so as to necessitate medical or other lawful remedial treatment, shall be paid by the municipality or fire district by which he is employed the full amount of his regular salary or wages until his disability arising therefrom has ceased, and, in addition, such municipality or fire district shall be liable for all medical treatment and hospital care furnished during such disability. Provided, however, and notwithstanding the foregoing provisions of this section, the municipal health authorities or any physician appointed for the purpose by the municipality or fire district, may attend any such injured or sick fireman, from time to time, for the purpose of providing medical, surgical or other treatment, or for making inspections and the municipality or fire district shall not be liable for salary or wages payable to such a fireman, or for the cost of medical or hospital care or treatment furnished, after such date as the health authorities or such physician shall certify that such injured or sick fireman has recovered and is physically able to perform his *407regular duties in the company or department” (emphasis supplied).
The entitlement of a paid fire fighter of a fire company or fire department of a city of less than 1,000,000 to benefits under General Municipal Law § 207-a is dependent upon two factors, namely, (1) he must have either been injured in, or taken sick as a result of, the performance of his duties, and (2) by reason thereof he must have been disabled from performing his regular duties (King v City of Newburgh, 84 AD2d 388, 393). Concededly, the statute does not establish a procedure for determining whether an illness or injury is job related or whether the claimant is disabled from performing his regular duties. Nor does it expressly provide that the municipality or fire district is vested with the exclusive authority to make the ultimate determination of eligibility. Nonetheless, as this court stated in King v City of Newburgh (supra, at p 393), ”[t]hat the determination was to be made in the first instance by the fireman’s employer is evident from the fact that the statute gave the municipality or fire district the right to have its physician attend the firemen from time to time 'for the purpose of providing medical, surgical or other treatment, or for making inspections’ [emphasis added]. Such inspections could only have been for the purpose of determining the fireman’s eligibility for benefits.” Cognizant that section 207-a did not provide any procedure for determining eligibility, prior decisional law has similarly concluded that the public employer had the ultimate duty to determine an employee’s eligibility for the statutory benefits, albeit the courts recognized that the applicant should be given an opportunity to present evidence as to his eligibility for the benefits before a hearing officer appointed by the public employer (see, Matter of Callas v City of Elmira, 88 AD2d 1015; Legg v Fitzmaurice, 112 Misc 2d 283; Matter of Kieper v Fitzgibbons, 91 Misc 2d 1067; cf. Matter of Curley v Dilworth, 96 AD2d 903 [construing General Municipal Law § 207-c which provides similar benefits to policemen employed by a municipality with a population under 1,000,000]).
The significant impact General Municipal Law § 207-a has upon the municipality’s purse and the public welfare bolsters the conclusion that the Legislature, by statutorily imposing upon municipalities the obligation to pay benefits to fire fighters who sustain a job-related injury or illness, intended to confer upon the public employer the corresponding duty to ultimately determine a fire fighter’s entitlement to such bene*408fits. A brief review of the benefits that the law had provided for fire fighters injured in the course of their duties at the time the Legislature originally enacted what was to become General Municipal Law former § 207-a (L 1938, ch 562; L 1941, ch 15) sheds light upon the ramifications of this statutorily imposed fiscal burden.
Civil Service Law former § 65 (later renum § 79), as enacted in 1920 and amended in 1924, allowed a member of the New York State Employees Retirement System who, as a natural and proximate result of an accident sustained in service, was permanently incapacitated, physically or mentally, from the performance of his duties, to obtain a pension of three quarters of his final average salary (L 1920, ch 741, § 1, as amended by L 1924, ch 619, § 4; see, King v City of Newburgh, 84 AD2d 388, 395, supra). Because membership in the State system was open to certain municipal employees, fire fighters employed by such municipalities were eligible for such a pension (Civil Service Law former § 76; Retirement and Social Security Law § 30; Matter of Klonowski v Department of Fire, 58 NY2d 398, 403). In 1938, however, the Legislature adopted the original version of what is now General Municipal Law § 207-a (L 1938, ch 562), which gave a paid fire fighter disabled in the performance of his duties the alternative of collecting from the municipality or fire district which employed him the full amount of his regular salary or wages until his disability arising therefrom ceased (Matter of Klonowski v Department of Fire, 58 NY2d 398, 403, supra). This remedial statute, enacted for the benefit of fire fighters (see, Matter of Mashnouk v Miles, 55 NY2d 80, 88; Pease v Colucci, 59 AD2d 233), required a municipality such as the City of Newburgh to pay a disabled fire fighter not only the salary he had been receiving at the time he was disabled but also any increase granted to fire fighters who were not disabled (Matter of Barber v Lupton, 282 App Div 1008, affd 307 NY 770), and to continue paying the disabled fire fighter until he died (Matter of Birmingham v Mirrington, 284 App Div 721, 728; Pease v Colucci, 59 AD2d 233, 235, supra). Quite naturally, a disabled fire fighter often opted to remain on the municipal payroll at full salary rather than retiring under the New York State Employees Retirement System. Moreover, before the Legislature extensively revised section 207-a in 1977 (L 1977, ch 965, eff Jan. 1, 1978), the municipality could not involuntarily retire a full-paid, nonworking disabled fire fighter in order to shift the financial burden to the New York State Employees Retirement System *409(see, Matter of Klonowski v Department of Fire, supra). Consequently, municipal funds used to pay a disabled, nonworking employee were no longer available to hire an active, able-bodied replacement, which, in turn,, effected the level of fire protection available to the municipality’s residents. By Laws of 1977 (ch 965), effective January 1, 1978, the Legislature amended General Municipal Law § 207-a to "reduce the financial burden of municipalities with respect to payments to disabled firefighters and [to] allow funds presently used for such payments to be used to hire able firemen and thereby increase the level of fire protection in municipalities throughout the State” (1977 NY Legis Ann, at 337; King v City of Newburgh, supra, at p 396). The amendment allowed the municipality to involuntarily retire a permanently disabled fire fighter and to discontinue payment of the full amount of the fire fighter’s salary if he was granted a disability retirement allowance under the State system. However, the municipality or fire district was still obligated to pay the difference between the fire fighter’s State pension and his regular salary until, inter alia, such time as he attained mandatory retirement age (see, King v City of Newburgh, supra; Matter of Klonowski v Department of Fire, supra). Thus, under the statute as originally enacted, and to a lesser extent under the current version, a determination as to a fire fighter’s entitlement to section 207-a benefits, which has less stringent eligibility criteria than the State accident disability retirement pension (see, Matter of Kieper v Fitzgibbons, 91 Misc 2d 1067, 1071, supra), significantly impacts upon a municipality’s purse and the welfare of its residents. In light of the ramifications section 207-a has upon a municipality and its residents, it is unlikely that the Legislature intended to repose the important responsibility of determining a fire fighter’s entitlement to the statutory benefits in an entity other than the respective municipality or fire district.
Moreover, analogous statutes which provide benefits for public employees injured or disabled while acting in the performance of their duties have expressly conferred the eligibility determination upon a public entity or public official required to pay the benefits.
For example, the accident disability retirement allowance originally provided by Civil Service Law former § 65 (later renum § 79; repealed by L 1955, ch 687; see, Retirement and Social Security Law § 181) to qualifying members of the New York State Employees Retirement System is now covered by *410Retirement and Social Security Law §63. Prior to April 1, 1967, fire fighters employed by municipalities which elected to participate in the New York State Employees Retirement System (see, Retirement and Social Security Law § 30) were eligible for such a pension. It is noteworthy that the Legislature had expressly vested the ultimate responsibility for determining an employee’s eligibility for such benefits with the Comptroller (see, Retirement and Social Security Law § 63 [d]; § 74 [b]), albeit a medical board was also established to provide advisory recommendations (see, Retirement and Social Security Law § 74 [e]). By Laws of 1966 (ch 1000, § 2, eff Apr. 1, 1967), the Legislature established a separate retirement system for police and fire fighters and transferred thereto all police and fire fighters who, on the effective date of such article, were members of the New York State Employees Retirement System (see, Retirement and Social Security Law § 292). Every municipality employing police and fire fighters (exclusive of those maintaining a local pension system for all its police and fire fighters) were required to participate in this State system (Retirement and Social Security Law § 330 [a]). Moreover, a municipality maintaining a local pension system for its police and fire fighters could elect to participate in the State system and the operation of the local pension system would be discontinued upon such election (see, Retirement and Social Security Law § 330 [b]). Thus, an accident disability retirement allowance is currently available to eligible fire fighters employed by participating municipalities (see, Retirement and Social Security Law §§ 363, 363-c). Once again, the Legislature has imposed the duty of determining eligibility upon the Comptroller (see, Retirement and Social Security Law § 363 [d]; § 363-c [d]).
The Administrative Code of the City of New York also provides accident disability retirement benefits to its police and fire fighters found by the medical board to be physically or mentally incapacitated for the performance of city service as a natural and proximate result of a service-related accident (see, Administrative Code §§ B18-43.0 [police], B19-7.84.1 [fire fighters]). While the board of trustees of the police and fire fighters’ respective pension funds—the public entities entrusted with administering the pension funds—are bound by the police and fire fighters’ medical boards’ determinations of disability, the Court of Appeals has held that they are not bound by the medical boards’ determinations that certain disabilities result from service-related accidents. "The function *411and duty of determining the 'circumstances’ of the disqualification and of determining the amount of the allowance as provided by the code is conferred upon the board of trustees” (see, Matter of Canfora v Board of Trustees, 60 NY2d 347, 351; Matter of City of New York v Schoeck, 294 NY 559, 567-568; see also, Matter of Bennett v Board of Trustees, 20 AD2d 522, affd 16 NY2d 562; Matter of Belnavis v Board of Trustees, 84 AD2d 244, appeal dismissed 56 NY2d 645; Matter of Walsh v Codd, 68 AD2d 805).
General Municipal Law § 207-c (1) imposes upon a city of less than 1,000,000 a corresponding obligation to pay a police officer, who has been injured or taken sick as a result of the performance of his duties, the full amount of his regular salary plus medical expenses for the duration of the disability, "[provided * * * the municipal health authorities or any physician appointed for the purpose by the municipality, after a determination has first been made that such injury or sickness was incurred during, or resulted from, such performance of duty, may attend any such injured or sick policeman * * * from time to time, for the purpose of providing medical, surgical or other treatment, or for making inspections” (emphasis supplied). It is strongly evident from the statutory language employed in this provision that the initial determination as to whether an injury or illness was incurred during, or resulted from, the performance of the employee’s duty was to be made by the public employer. Since fire fighters and police are substantially accorded parity in treatment under the respective subdivisions of sections 207-a and 207-c, the omission of the words "after a determination has first been made that such injury or sickness was incurred during, or resulted from, such performance of duty” in section 207-a (1) may have been attributable to legislative oversight.
Unlike the medical question of whether or not a public employee is physically or mentally disabled from performing the duties of his employment, the question of whether or not the disability is job related does not necessarily turn on medical criteria alone. Resolution of the latter may turn upon whether the employee was acting within the scope of his employment at the time he sustained an injury or illness. From a review of analogous legislation, the statutory scheme has apparently taken cognizance of the distinction between the two questions and, as a general rule, has imposed the duty of determining whether a disability is job related upon the public entity responsible for paying the statutory benefits to a *412disabled employee. There is no readily apparent distinguishing factor to take General Municipal Law § 207-a out of this general statutory scheme.
Although there is no clear prohibition, express or implicit, that would bar the city and union from establishing a medical board to make a binding determination on the question of whether the employee is disabled from performing the duties of his employment (cf. the arbitration award in Albany County Sheriff's Local 775 [County of Albany], 101 AD2d 620, revd 63 NY2d 654), I conclude that the Legislature impliedly conferred upon the public employer the duty to ultimately determine an applicant’s entitlement to the statutory benefits of section 207-a, i.e., to determine, in the first instance, whether the injury or illness is job related. This conclusion is based upon the language employed in General Municipal Law § 207-a (1) and the corresponding statutory provision applicable to police (see, General Municipal Law § 207-c [1]), the important and substantial impact the statute has upon the municipality’s purse and the welfare of its residents, the general statutory scheme prevalent in analogous legislative provisions which furnish benefits to public employees with job-related disabilities, and the absence of any discernable fact to distinguish section 207-a from the general statutory scheme.
In this case, the arbitration award pertaining to article XXIV of the collective bargaining agreement divested the municipality of its statutory responsibility to make the ultimate determination regarding an applicant’s entitlement to benefits under General Municipal Law § 207-a making a private physician’s determination of the issue of whether an illness or injury is job related binding upon the municipality. Inasmuch as this portion of the award delegates an important duty or responsibility statutorily conferred upon a public employer to a private physician, it must be vacated as violative of the public policy of this State. Accordingly, the judgment entered January 26, 1984, should be reversed insofar as appealed from, on the law, without costs or disbursements, and the aforesaid provision of the arbitration award vacated.
Mollen, P. J., and Niehoff, J., concur with Lazer, J.; Rubin, J., concurs insofar as the appeal from the order is dismissed but otherwise dissents and votes to reverse the judgment insofar as appealed from, and to vacate that portion of an award of a public arbitration panel which amended article XXIV of a collective bargaining agreement between the parties.
*413Justice Niehoff has been substituted for former Justice, now Judge Titone (see, Judiciary Law §21; Wittleder v Citizens’ Elec. Illuminating Co., 47 App Div 543).
Appeal from an order of the Supreme Court, Orange County, dated January 6, 1984, dismissed (see, Matter of Aho, 39 NY2d 241, 248).
Judgment of the same court, entered January 26, 1984, affirmed insofar as appealed from.
The respondent is awarded one bill of costs.